COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           In re Eric Donta Riggins
Appellate case number:         01-22-00423-CR
Trial court case number:       86528-CR
Trial court:                   412th District Court of Brazoria County
       On June 3, 2022, relator, Eric Donta Riggins, filed a petition for writ of mandamus
arguing that the 11th Regional Chief Administrative Judge abused her discretion by: (1)
denying relator’s motion to recuse the trial court judge “from hearing or ruling on relator’s
pending motion for new trial,” and (2) failing to conduct a hearing on relator’s motion to
recuse the trial court judge.
       On June 17, 2022, relator filed a “Motion for Stay of Motion for New Trial
Hearing.” In his motion for stay, relator requests that the Court stay the hearing on relator’s
motion for new trial, set to be considered by the trial court on June 24, 2022, and that the
Court further “toll the running of [Texas Rule of Appellate Procedure] 21.8[’s] seventy-five
day deadline for ruling on the motion for new trial.”
       Relator’s motion for stay is denied.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: ___June 20, 2022_____